DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10, in the reply filed on 10/31/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (2012/0321787) in view of Ernult (2010/0258432).
Fang teaches a rotation driving mechanism comprising, Fig. 1A and related text:
- a turntable configured to rotate around a first axis, see turntable 110, and
- a rotating plate disposed along a circumferential direction of the turntable, configured to rotate about a second axis independently of the first axis, see substrate holder 130 which rotates the opposite direction as depicted, and 
- a driving plate coaxially disposed with the first axis of the turntable and rotatable differently in direction an speed from the rotating table, see 120 which is described to rotate differently [0022-23], but the teachings do not include the claimed trajectory plate, rotating member or rolling groove as claimed.
	Ernult, however, teaches, as per Fig. 5 and related text, that a trajectory plate (2) that includes a trajectory grove (see plate with grove 213) and a horizontal rotating member (203 and/or 204) attached to the trajectory plate are useful to rotate a portion of substrate stage relative to another.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the trajectory plate, grove and rotating member of Ernult to the rotation driving mechanism of Fang as Fang teaches that one portion of the substrate holder moves relative to another and Ernult teaches an alternative manner of carrying out the same function using the noted (claimed) parts.
	Regarding claim 2, in combining the art it would be understood that there is a projecting axis from the rotating plate – per Ernult the horizontal rotating member is attached thereto and forms a bearing as per Fig. 5.
	Regarding claim 4, the turntable and rotating plate are rotatable at different speeds as per the combined prior art.  The rotation at any particular speed is an intended use of the apparatus.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the prior art plate can be rotated at any speed at any time and therefore the structure limitations are met.
	Regarding claim 5, the rolling trajectory grove intersects a line between the first turntable axis and rotating plate (second) axis as claimed as depicted per Ernult.

Allowable Subject Matter
Claims 3 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 3, it is not clear that the desired motion would occur by selecting the claimed s-shape.  Regarding claims 6-10, the combined art does not teach the horizontal rotating member on a lower surface of the rotating plate nor would there be a specific reason to modify as such.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715